Citation Nr: 0308975	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for viscerotropic leishmaniasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to February 
1990 as well as for an additional four years and five months 
of prior service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The October 2000 rating decision reduced 
the veteran's 100 percent disability rating for viscerotropic 
leishmaniasis to 20 percent effective January 1, 2001.  By 
rating action in March 2002 the RO determined that the 
veteran's disability rating would only be reduced to 40 
percent, effective January 1, 2001.  Accordingly, the issue 
before the Board is as stated on the title page of this 
decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Additional evidence has been received and added to the claims 
folder since certification of the appeal to the Board.  The 
RO has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

Additionally, in February 2003 the Board attempted to obtain 
records from the Cleveland, Ohio VA Medical Center (VAMC) 
concerning treatment of the veteran for the period of June 
1994 to present.  This was to include an April 27, 1999 VA 
infectious diseases examination report which was identified 
by a May 1999 VA examination report.  The veteran's claims 
file indicates that no response has been received from the 
Cleveland VAMC.  Accordingly, another attempt to obtain these 
records must be made.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should contact the Cleveland 
VAMC and request copies of all of the 
veteran's treatment records, both 
inpatient and outpatient, dated from June 
1994 to present.  This must include 
records from Frederick P. Heinzel, M.D. 
from the infectious disease clinic.  
Request all clinical records, including 
all inpatient, outpatient, and 
examination reports.  This should include 
a report of examination dated April 27, 
1999.

3.  When the above actions have been 
completed, the RO must readjudicate the 
issue on appeal and provide the veteran 
and his representative a supplemental 
statement of the case which includes a 
review of all pertinent laws and 
regulations, including those pertaining 
to the VCAA, and which reflects RO 
consideration of all pertinent evidence 
received since issuance of the March 2002 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




